Citation Nr: 1528971	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  13-21 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for arthritis of the right shoulder.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for arthritis of the right leg.

3.  Entitlement to an initial rating in excess of 10 percent for adenocarcinoma of the prostate with history of brachytherapy from May 1, 2013.

4.  Entitlement to a rating in excess of 40 percent for diabetes mellitus, type II, with retinopathy, cataracts, peripheral neuropathy of the bilateral lower extremities, and erectile dysfunction.

5.  Entitlement to a rating in excess of 10 percent for hypertension.

6.  Entitlement to an effective date prior to March 23, 2009 for the assignment of a 40 percent rating for diabetes mellitus, type II, with retinopathy, cataracts, peripheral neuropathy of the bilateral lower extremities, and erectile dysfunction.
REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1968 and from March 1969 to October 1980.

These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2010, January 2012, and August 2013 rating decisions of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of whether new and material evidence has been submitted to reopen claims of service connection for arthritis of the right shoulder and right leg, and for increased ratings for adenocarcinoma of the prostate, diabetes mellitus, and hypertension are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  VA received the Veteran's informal claim for a rating in excess of 20 percent for diabetes mellitus, type II, on June 23, 2008.

2.  A March 23, 2009 letter from the Veteran's VA treatment provider states that the Veteran's diabetes required regulation of activities for control.

3.  It is not ascertainable based on facts found that the Veteran's diabetes required the regulation of activities for control between June 23, 2007 and March 23, 2009.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 23, 2009, for the assignment of a 40 percent rating for diabetes mellitus, type II, with retinopathy, cataracts, peripheral neuropathy of the bilateral lower extremities, and erectile dysfunction have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Because the January 2010 decision on appeal granted an increased 40 percent rating for diabetes and assigned an effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A May 2013 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an earlier effective date, and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran and his attorney have had ample opportunity to respond and supplement the record.  Neither has alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal has also been identified and obtained, to the extent possible.  Determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that pertinent evidence constructively of record is outstanding.  The Veteran and his attorney have not identified any outstanding relevant evidence.  The Board will address in the analysis below the Veteran's attorney's arguments regarding obtaining a medical opinion in conjunction with the claim.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B.  Legal Criteria and Analysis

The effective date of an award based on a claim for increase is generally the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Such a determination will be made on the basis of facts found.  38 C.F.R. § 3.400(a).  

An exception to this rule provides that the effective date of an award for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  When a claim has been filed which meets the requirements of § 3.151, an informal request for increase will be accepted as a claim.  38 C.F.R. § 3.155(c).  The report of an examination or hospitalization may constitute an informal claim for increase when the report relates to examination or treatment of a disability for which service connection has previously been established.  38 C.F.R. § 3.157(b)(1).

Diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913, which provides a 40 percent rating when insulin, a restricted diet, and regulation of activities are required.  The United States Court of Appeals for Veterans Claims (Court) has explained that the term "regulation of activities" means that a claimant must have a medical need to avoid not only strenuous occupational activity, but also strenuous recreational activity.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Id. at 364.

The Veteran and his attorney have alleged that he is entitled to an effective date prior to March 23, 2009 for the assignment of a 40 percent rating for diabetes mellitus, type II, with retinopathy, cataracts, peripheral neuropathy of the bilateral lower extremities, and erectile dysfunction.  His attorney has specifically alleged that the medical evidence of record reflects that the Veteran's abnormal blood sugar levels prior to that date warranted regulation of activities.  

On June 23, 2008, VA received the Veteran's informal claim seeking a rating in excess of 20 percent for diabetes.  The record does not reflect that the Veteran filed any earlier informal claim for benefits, including via a report of examination or hospitalization.  Also, the record does not reflect that he had any earlier pending claim.  38 C.F.R. § 3.156(b).  Therefore, the date of claim is June 23, 2008.  

In a March 2009 rating decision, the RO denied the Veteran's claim for increase.  The Veteran filed a notice of disagreement (NOD) with that rating decision and in a subsequent January 2010 rating decision the RO granted an increased 40 percent rating for service-connected diabetes, effective March 23, 2009.  The decision stated that the increase was being assigned as of the date the evidence first indicated that regulation of activities was required to control the Veteran's diabetes.  Specifically, the RO cited to a March 23, 2009 letter from the Veteran's VA treatment provider, E.E.D., and VA treatment record of the same date.  The letter stated that the Veteran used insulin and diet to control his diabetes and that he must regulate his activities to avoid low blood sugar.  E.E.D. noted that the Veteran was encouraged to remain as active as possible, but his ability to engage in activities was limited by arthritis and occasional low blood sugar.  

The Veteran did not timely file a VA Form 9, Substantive Appeal, with the January 2010 statement of the case issued on the matter seeking a higher rating for service-connected diabetes.  In a January 2011 NOD, his attorney stated that he was only appealing the effective date assigned to the 40 percent rating and was not appealing for a rating in excess of 40 percent.  Thus, the only issue before the Board at this time is whether the Veteran is entitled to an effective date prior to March 23, 2009 for the assignment of a 40 percent rating.  

Under the controlling law and regulations outlined above, since VA received the Veteran's claim for an increased rating on June 23, 2008, the Board must first review the evidence dating back to June 23, 2007 to determine the "earliest date as of which," within the year prior to the claim, an increase in disability was factually ascertainable.  

Here, the record does not reflect that the Veteran required regulation of activities to control diabetes during the year prior to his June 23, 2008 claim.  In particular, a June 2008 letter from the Veteran's VA treatment provider, E.E.D., states that insulin was being added to the Veteran's medications.  A document signed by E.E.D. accompanying this letter specifically checks a box that states that the Veteran's diabetes requires insulin and restricted diet (which is the criteria for a 20 percent rating under 38 C.F.R. § 4.119, Diagnostic Code 7913) and does not check the box indicating that regulation of activities is also required.  VA treatment records during the one year period prior to June 23, 2008 also do not provide medical evidence indicating the Veteran's activities were regulated.  

Further, the facts found based on the medical evidence of record between June 23, 2008 and March 23, 2009 do not show that regulation of activities was required prior to March 23, 2009.  

VA treatment records during this time period do not reflect a restriction of activities.  These records show the Veteran's diabetes was being treated with insulin and diet and do not show the Veteran had any medical need to avoid strenuous activity.  A January 2008 VA treatment record notes the Veteran's treatment provider recommended that he get regular exercise.  In June 2008, it was noted that the Veteran was trying to increase his activities.  

On September 2008 VA examination, the Veteran reported that his diabetes did not affect his usual occupation and daily activities.  He reported that while he became tired quickly, his activities had not been restricted and the examiner noted that he did not have a restriction of activities.

An October 2008 treatment record shows that the Veteran was encouraged to exercise.  At that time, the Veteran's treatment provider recommended that four days a week, at a minimum, he complete 20 minutes of exercise a day or to his capacity.  Although this record indicates a potential limitation based on what his capacity for exercise might have been, it does not reflect that the medical provider was giving him any special restrictions on his activities because of his diabetes, only that she was recommending he exercise in accordance with his physical capacity.  

In written argument submitted throughout the appeal, the Veteran's attorney has argued that lab results and treatment records show that the Veteran's "wildly out of control" diabetic condition should have garnered a restriction of activities prior to March 23, 2009.  He has alleged that the Veteran's abnormal blood sugar levels reflected a need for regulation of activities prior to that date.  He essentially has argued that the Veteran should not be punished for his treatment provider taking a conservative approach to his treatment and that the Veteran had no say in the course of his care.  He has indicated that the Veteran's VA treatment provider simply addressed the severity of the condition, but did not take the appropriate step to regulate the Veteran's activities until March 23, 2009, when she had "no choice" but to limit his activities.  He has alleged that the Veteran's diabetes was just as out of control during the time period from June 2008, when the Veteran was started on insulin therapy, to March 2009, when his activities began to be regulated.  He has indicated that the Veteran's activities were restricted only six months after the September 2008 VA examination where the examiner found there was no restriction of activities and that restriction of activities should have been warranted as soon as insulin therapy failed to produce the intended result.  He has indicated that if the Board finds that it cannot reach a conclusion on this matter because such would require the Board to reach its own independent medical conclusion, he would welcome referral for a medical opinion.  See January 2011, January 2013, July 2013, and June 2015 written argument. 

The Court has noted that retrospective medical opinions may be warranted in certain situations, such as where there is an absence of medical records pertinent to the question at issue.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (finding that a retrospective medical opinion may have been helpful in evaluating the severity of a condition where records from 1947 to 1997 were absent).  The question at issue in this case is the earliest point when it was factually ascertainable that the Veteran's diabetes required regulation of activities.  A determination regarding when an increase in disability can be factually ascertained requires VA to review all of the evidence of record.  Hazan v. Gober, 10 Vet. App. at 521.  Here, the record contains treatment records during the pertinent time period that specifically discuss that the Veteran was being encouraged to exercise and do not indicate that he was restricted from engaging in strenuous activity.  These records show that the Veteran's activities were not regulated because of his diabetes until March 23, 2009.  Thus, since the evidence of record already clearly addresses when it was factually ascertainable that the Veteran's diabetes required regulation of activities, the duty to assist does not require the Board to seek a medical opinion on this question.  

Although the Veteran's representative has argued that the Veteran's treatment provider should have regulated his activities prior to March 23, 2009, the fact remains that she did not take such action.  As a result it is not ascertainable based on facts found that the Veteran's diabetes required the regulation of activities prior to March 23, 2009.  The Board is not at liberty to second guess decisions made by a Veteran's medical treatment provider, or to ask another medical provider to retrospectively second guess a treatment provider's treatment decisions, in order to award an earlier effective date for benefits.  Here, the evidence clearly demonstrates that it became medically necessary for the Veteran to regulate his activities on March 23, 2009.

Essentially, the Veteran's attorney is requesting that the Board provide the Veteran with benefits via equitable relief because of his belief that the Veteran's treatment provider should have regulated his activities prior to March 23, 2009.  The Board is without authority to grant eligibility to benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7194; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  The authority to award equitable relief is committed to the discretion of the Secretary of VA under 38 U.S.C.A. § 503(a), and the Board is without jurisdiction to consider that which is solely committed to the Secretary's discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 (1996).

Therefore, this decision is dictated by the relevant statutes and regulations.  As explained above, in reviewing the entirety of the evidence of record, the earliest date that it was factually ascertainable that the Veteran's activities were restricted because of his diabetes was March 23, 2009.  The claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An effective date prior to March 23, 2009 for the assignment of a 40 percent rating for service-connected diabetes with retinopathy, cataracts, peripheral neuropathy of the bilateral lower extremities, and erectile dysfunction is denied.
REMAND

A January 2012 rating decision denied a rating in excess of 40 percent for diabetes mellitus with retinopathy, cataracts, peripheral neuropathy of the bilateral lower extremities, and erectile dysfunction; denied a rating in excess of 10 percent for hypertension, and declined to reopen claims of service connection for arthritis of the right shoulder and arthritis of the right leg.  The Veteran filed an NOD with this decision in January 2013.  

Additionally, an August 2013 rating decision granted service connection for adenocarcinoma of the prostate with history of brachytherapy, evaluated as 100 percent disabling from September 12, 2012 and 10 percent disabling from May 1, 2013.  In August 2014, the Veteran filed an NOD with the assigned 10 percent rating from May 1, 2013.

Since the AOJ has not yet issued SOCs in these matters, the Board must remand the claims for such issuance.  38 C.F.R. § 19.9(c); see Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue an SOC as to the issues of entitlement to an initial increased rating for adenocarcinoma of the prostate, an increased rating for hypertension, an increased rating for diabetes mellitus, and to reopen claims of service connection for arthritis of the right shoulder and arthritis of the right leg.  Advise the Veteran of his appeal rights.  If an appeal is perfected in any of these matters, the case should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


